DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant's arguments filed 08 MARCH 2021 have been fully considered but they are not all persuasive.
Applicant's arguments on page 6 (regarding the current claim amendments and the previous 35 U.S.C. 101 rejection of claims 21-28 and 35-40) have been fully 
On pages 6-13 of Applicant's remarks (and more specifically on pages 10-11), Applicant argues (regarding at least claim 21), that the cited prior art combination of Non-Patent Literature ATSC Candidate Standard: Signaling, Delivery, Synchronization, and Error Protection A/331 (dated 9/21/2016 and indicated on Applicant provided IDS, and herein referred to as ATSC), Tsukagoshi, CA 2,936,318 (dated 8/13/2015 and indicated on Applicant provided IDS, and herein referred to as Tsukagoshi), and Ramasubramonian (US 2015/0373374) does not disclose all the claimed limitations.  Specifically, Applicant argues that none of ATSC, Tsukagoshi, and Ramasubramonian provides any teaching, suggestion, or motivation to have provided a device that could or should have signaled both (i) a description including color information and (ii) an electro-optical transfer function including one or more supplemental information enhancement messages.  The Examiner respectfully disagrees.  As was shown in the previous rejection, the prior art reference of ATSC was cited as disclosing (among other things) signaling a descriptor associated with the video asset (see ATSC; "video stream properties descriptor ()" from Table 7.9 on page 59); signaling a first syntax element of an electro-optical transfer function information data structure (see ATSC; "eotf info present" in Table 7.15 on page 65); signaling the electro-optical transfer function information data structure corresponding to the first syntax element (see ATSC; "eotf_info ()" in Table 7.15 on page 65); and a variable number of bits (see ATSC; Table 7.15 on page 65 with "var", i.e. said "eotf info ()" has variable length).  Additionally, ATSC was also cited as disclosing (among other things) the descriptor includes color 
Applicant also argues that there is no motivation to combine the prior art references.  The Examiner again respectfully disagrees.  As was shown in the previous rejection, motivation to combine the references was given from the references themselves, and was stated as "allowing signaling of a length in bytes for the eotf_info already present, as well as include SEI messages, in order to provide an improved system and method for performing appropriate conversion on video data according to image content and transmitting resulting data (Tsukagoshi; see abstract)" and "allowing a number of included SEI messages to be indicated, in order to provide an improved system and method for video coding and compression, with particular improvements to 
Any of Applicant's additional remarks not specifically discussed above are considered moot in view of the Examiner's above reply, and/or the grounds/citations provided in the office action below.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 24, 28-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature ATSC Candidate Standard: Signaling, Delivery, Synchronization, and Error Protection A/331 (dated 9/21/2016 and indicated on Applicant provided IDS, and herein referred to as ATSC) in view of Tsukagoshi, CA 2,936,318 (dated 8/13/2015 and indicated on Applicant provided IDS, and herein referred to as Tsukagoshi), and further in view of Ramasubramonian et al., US 2015/0373374.

Regarding claim 21, ATSC discloses a device (with devices; page 6, section 3.2.1, page 11, lines 3-4, and page 35, lines 3-10, and page 82, lines 1-3) for signaling video parameters associated with a video asset (video asset; page 59, line 2, and page 65, lines 13-19) included in a multimedia presentation (for a multimedia presentation; page 8, lines 33-34), the device configured to: 
signal a descriptor associated with the video asset ("video stream properties descriptor ()" from Table 7.9 on page 59); 
signal a first syntax element of an electro-optical transfer function information data structure ("eotf info present" in Table 7.15 on page 65); 
signal the electro-optical transfer function information data structure corresponding to the first syntax element ("eotf_info ()" in Table 7.15 on page 65);

in the case where the first flag indicates that the electro-optical transfer function information data structure is present ("if(eotf_info_present)" in Table 7.15 on page 65), the first syntax element and the electro-optical transfer function information data structure are signaled (ATSC; "eotf_info()" in Table 7.15 on page 65).
While ATSC does disclose a variable number of bits (see Table 7.15 on page 65 with "var", i.e. said "eotf info ()" has variable length), ATSC does not explicitly disclose a device comprising one or more processors;
indicating a length in bytes;
an electro-optical transfer function information data structure includes (i) one or more supplemental enhancement information messages and (ii) a second syntax element indicating the number of supplemental enhancement information messages; and 
for each of the indicated number of supplemental enhancement information messages, the electro-optical transfer function information data structure includes a third syntax element indicating the number of bytes of the supplemental enhancement information messages.
In a related art, Tsukagoshi does disclose indicating a length in bytes ("HDR_EOTF_information_length" in Figure 5 (b));
one or more supplemental enhancement information messages (pages 19-20, paragraph 50, where "HDR EOTF information ()" in Figure 5(b) is inserted into "user_data_payload_byte" field in Figure 5(a), wherein the title of Figure 5 is "HDR EOTF information SEI Syntax", i.e. Figure 5(a) is a "Supplemental Enhancement Information (SEI) message"); and
the electro-optical transfer function information data structure includes a third syntax element (pages 19-20, paragraph 50, where "HDR EOTF information ()", including “HDR_EOTF_information_data()”, in Figure 5(b) is inserted into "user_data_payload_byte" in Figure(a)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of ATSC and Tsukagoshi by allowing signaling of a length in bytes for the eotf_info already present, as well as include SEI messages and other information, in order to provide an improved system and method for performing appropriate conversion on video data according to image content and transmitting resulting data (Tsukagoshi; see abstract).
ATSC in view of Tsukagoshi does not explicitly disclose a device comprising one or more processors;
a second syntax element indicating the number of supplemental enhancement information messages; and
for each of the indicated number of supplemental enhancement information messages the data structure includes a third syntax element indicating the number of bytes of the supplemental enhancement information messages.

a second syntax element indicating the number of supplemental enhancement information messages (additional elements for signaling a number of SEI messages; pages 1,-2, paragraph 10, and page 13, paragraph 131, and see "num_seis_in_scalable_minus 1" of Table 3 on page 14, and see "num_seis_in_bsp_minus 1" of Table 4 on page 14); and
for each of the indicated number of supplemental enhancement information messages (Ramasubramonian; a number of SEI messages; pages 1,-2, paragraph 10, and page 13, paragraph 131, and see "num_seis_in_scalable_minus 1" of Table 3 on page 14, and see "num_seis_in_bsp_minus 1" of Table 4 on page 14), the data structure includes a third syntax element indicating the number of bytes of the supplemental enhancement information messages (Ramasubramonian; payloadSize of messages; page 12, paragraph 119, and page 16, paragraph 155).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of ATSC, Tsukagoshi, and Ramasubramonian by allowing a number of included SEI messages, along with sizes to be indicated, in order to provide an improved system and method for video coding and compression, with particular improvements to the parsing of nesting supplemental enhancement information (SEI) message structures (Ramasubramonian; page 1, paragraph 2).

Regarding claim 22, ATSC in view of Tsukagoshi and Ramasubramonian discloses the first syntax element is 15 bits (ATSC; Table 7.15 on page 65 with "var", i.e. said "eotf info ()" has variable length, and Tsukagoshi; "HDR_EOTF_information_length" of Figure 5(b) is 8 bits, and note that variability in the primary reference combined with the other art indicating a certain number of bits for this information indicates that the number can be by design choice, and therefore include a number such as 15).

Regarding claim 24, ATSC in view of Tsukagoshi and Ramasubramonian discloses the color information corresponds to the video asset based on a second flag indicating that the color information is present in the descriptor (ATSC; "color info_present" in Table 7. 9 on page 60); and 
the first flag is signaled based on whether a code value included in the color information is greater than a predetermined value (ATSC; "if (transfer_characteristics>=16)" in Table 7.15 on page 65).

Regarding claim 28, ATSC in view of Tsukagoshi and Ramasubramonian discloses the descriptor is identified as a video descriptor using a descriptor tag value (ATSC; "descriptor tag" in Table 7.9 on page 59, and wherein the explanation of the word "descriptor tag" as indicated on page 60, lines 1-2); and 


Claim 29, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 21 and 24.  The following additional limitations are also disclosed: 
receive a descriptor (Ramasubramonian; receiving; page 4, paragraph 45, and Fig. 1, element 16, and ATSC; "video stream properties descriptor ()" from Table 7.9 on page 59, and with use of receiving devices; page 11, lines 3-4, and page 82, lines 2-4); and 
parsing the information (Ramasubramonian; parsing the information; page 13, paragraph 131, and Tsukagoshi; extracting the information; page 23, lines 12-30).

Claim 30, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 22.

Regarding claim 34, ATSC in view of Tsukagoshi and Ramasubramonian discloses the one or more processors are further configured to disregard the number of bytes indicated by the first syntax element (ATSC; receiving devices are expected to disregard reserved values, and unrecognized or unsupported descriptors, XML attributes and elements; page 11, lines 3-4).

Claims 26, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature ATSC Candidate Standard: Signaling, Delivery, Synchronization, and Error Protection A/331 (dated 9/21/2016 and indicated on Applicant provided IDS, and herein referred to as ATSC) in view of Tsukagoshi, CA 2,936,318 (dated 8/13/2015 and indicated on Applicant provided IDS, and herein referred to as Tsukagoshi), and Ramasubramonian et al., US 2015/0373374 and further in view of Hendry et al., US 2015/0271525.

Regarding claim 26, ATSC in view of Tsukagoshi and Ramasubramonian discloses all the claimed limitations of claim 21, as well as the second syntax element (Ramasubramonian; a number of SEI messages; pages 1,-2, paragraph 10, and page 13, paragraph 131, and see "num_seis_in_scalable_minus 1" of Table 3 on page 14, and see "num_seis_in_bsp_minus 1" of Table 4 on page 14), and an element can be 8 bits (Tsukagoshi; "user_data_payload_byte" in Figure (a) is 8 bits and "HDR_EOTF_information_length" in Figure 5(b) is 8 bits).  
ATSC in view of Tsukagoshi and Ramasubramonian does not explicitly disclose a syntax element indicating a number is a certain number of bits.
In a related art, Hendry does disclose a syntax element indicating a number is a certain number of bits (syntax for indicating a number can be a variable size, i.e. a certain number of bits; Fig. 5, element 512, and page 18, paragraph 172).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of ATSC, Tsukagoshi, Ramasubramonian and Hendry by allowing certain syntax elements to be 

Regarding claim 27, ATSC in view of Tsukagoshi, Ramasubramonian, and Hendry discloses the third syntax element is 16 bits (Ramasubramonian; payloadSize of messages; page 12, paragraph 119, and page 16, paragraph 155, and Tsukagoshi; pages 19-20, paragraph 50, where "HDR EOTF information ()" in Figure 5(b) is inserted into "user_data_payload_byte" in Figure (a), and wherein certain data can be 16 bits, such as "userdata_id" in Figure 5(b), and Hendry; syntax for indicating a size can be a variable size, i.e. a certain number of bits; Fig. 5, element 504, and page 18, paragraph 171).

Claim 33, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 26 and 27.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RANDY A FLYNN/Primary Examiner, Art Unit 2424